In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17‐3318
UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellee,


                                 v.

TONY SPARKMAN,
                                               Defendant‐Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 09‐cr‐332 — Joan B. Gottschall, Judge.
                     ____________________

    ARGUED MAY 13, 2020 — DECIDED SEPTEMBER 3, 2020
                ____________________

   Before RIPPLE, BARRETT, and BRENNAN, Circuit Judges.
    BARRETT, Circuit Judge. Section 403 of the First Step Act of
2018 amended the mandatory minimum sentence for certain
firearm oﬀenses. Sentencing reform is generally prospective,
but these amendments also apply to an oﬀense committed be‐
fore enactment “if a sentence for the oﬀense has not been im‐
posed as of such date of enactment.” First Step Act of 2018,
Pub. L. No. 115‐391, § 403(b), 132 Stat. 5194, 5222 (codified at
2                                                    No. 17‐3318

18 U.S.C. § 924 note). Tony Sparkman’s sentence was pending
on appeal on the date of enactment, and, as he sees it, this
means that he is entitled to be resentenced with the benefit of
the statute’s reforms. But our circuit rejected this very argu‐
ment in United States v. Pierson, which holds that “a sentence
is ‘imposed’ in the district court, regardless of later appeals.”
925 F.3d 913, 927 (7th Cir. 2019). The district court sentenced
Sparkman before the statute passed, so the First Step Act does
not apply to him.
                                I.
   Tony Sparkman belonged to a gang that conspired to kid‐
nap and rob drug dealers for money and drugs. The gang was
responsible for murders, kidnappings, and robberies, and
Sparkman was directly involved in at least two kidnappings
in which firearms were used to threaten the victims. He was
indicted for and convicted of several federal offenses, includ‐
ing racketeering, drug crimes, and two counts of using a fire‐
arm to commit a kidnapping in violation of 18 U.S.C. § 924(c).
    A conviction for a single count of using a firearm to com‐
mit a crime of violence like kidnapping carries a mandatory
minimum penalty of five years’ imprisonment. Id.
§ 924(c)(1)(A)(i). That mandatory minimum is elevated to
seven years if the firearm is “brandished” during the course
of the crime. Id. § 924(c)(1)(A)(ii). Before the First Step Act, a
second violation of § 924(c) triggered a much higher 25‐year
mandatory minimum, even if the two counts were asserted in
a single indictment. The First Step Act amended § 924(c) so
that only a second § 924(c) violation committed after a prior
conviction for the same offense will trigger the 25‐year mini‐
mum. First Step Act § 403(a); see United States v. Davis, 139 S.
Ct. 2319, 2324 n.1 (2019).
No. 17‐3318                                                   3

   Sparkman was initially sentenced in 2012—years before
the enactment of the First Step Act. The court calculated that
he was subject to a mandatory minimum of 42 years’ impris‐
onment: 10 years for the various racketeering and drug
charges, 7 years for the first firearm offense because the court
determined that it had involved brandishing a weapon, and
25 years for the second firearm offense. The district court sen‐
tenced Sparkman to that mandatory minimum of 42 years.
    Sparkman and several of his codefendants appealed their
convictions and sentences. United States v. Cardena, 842 F.3d
959 (7th Cir. 2016). Among other arguments, we reviewed a
challenge to their sentences based on the Supreme Court’s de‐
cision in Alleyne v. United States, which held that brandishing
is an element of the § 924(c) offense that must be found by a
jury. 570 U.S. 99, 115 (2013). In Sparkman’s case, the court ra‐
ther than the jury had found the element of brandishing. Car‐
dena, 842 F.3d at 1000–02. We therefore vacated his sentence
and remanded so that he could be resentenced without the
brandishing enhancement for his first firearm offense.
    In October 2017, the district court resentenced Sparkman
following our instructions in Cardena. Without the brandish‐
ing enhancement for the first firearm offense, Sparkman’s to‐
tal sentence dropped from 42 to 40 years. In November 2017,
Sparkman filed a notice of this appeal. Before Sparkman filed
his opening appellate brief, the First Step Act became law. He
now argues that he should be resentenced yet again with the
benefit of section 403 of the Act.
4                                                   No. 17‐3318

                               II.
    Before we turn to his sentencing challenge, we must
briefly address Sparkman’s challenge to his underlying con‐
viction. Among other offenses, Sparkman was convicted of
two counts of using a firearm to commit a “crime of violence,”
as defined in 18 U.S.C. § 924(c)(3). In his first appeal, Spark‐
man had argued that the residual clause in the statutory defi‐
nition of “crime of violence” was unconstitutionally vague.
He had not raised the issue at trial before the court instructed
the jury, so we reviewed his argument for plain error. Cardena,
842 F.3d at 997; see United States v. Olano, 507 U.S. 725, 734
(1993). We agreed that the residual clause was unconstitu‐
tional, but we concluded that he had failed to show that the
court’s erroneous jury instructions affected his substantial
rights. Cardena, 842 F.3d at 998. Now Sparkman argues for the
first time that the court’s error was structural and therefore
inherently prejudicial.
    The time has long passed for Sparkman to introduce this
new argument. The law of the case doctrine bars parties from
changing their litigation positions on successive appeals “ex‐
cept where justified by intervening authority, new and previ‐
ously undiscoverable evidence, or other changed circum‐
stances.” United States v. Sumner, 325 F.3d 884, 891 (7th Cir.
2003). Sparkman concedes that he has never before argued
that this error was structural but asserts that he has “interven‐
ing authority” on his side. He points to the Supreme Court’s
decision in Davis, 139 S. Ct. 2319, which validated our conclu‐
sion in Cardena that the residual clause of § 924(c)(3) is uncon‐
stitutionally vague. Davis, however, does not add any force to
Sparkman’s claim of structural error; in fact, it does not men‐
tion structural error at all. Davis is not intervening authority
No. 17‐3318                                                      5

that justifies Sparkman’s change in litigation position. The
law of the case bars his new argument.
    We note, though, that this argument would fail on the
merits in any event. The Supreme Court has held that when a
court instructs the jury on alternative theories of guilt and one
theory is later invalidated, no structural error has occurred.
Hedgpeth v. Pulido, 555 U.S. 57, 61–62 (2008). Sparkman’s con‐
viction stands.
                               III.
    We now turn to Sparkman’s primary argument: that he
must be resentenced for a third time so that he can receive the
benefit of section 403 of the First Step Act. In general, a statute
adopting new, more lenient penalties does not apply to pre‐
enactment offenses unless retroactive application is the “plain
import” or “fair implication” of the new statute. Dorsey v.
United States, 567 U.S. 260, 275 (2012); see 1 U.S.C. § 109. Ret‐
roactive application is the “plain import” of section 403 be‐
cause it explicitly covers pre‐Act conduct—but only “if a sen‐
tence for the offense has not been imposed as of such date of
enactment.” First Step Act of 2018, Pub. L. No. 115‐391,
§ 403(b), 132 Stat. 5194, 5222. Sparkman’s eligibility for resen‐
tencing rides on whether this language applies to his second
firearm offense.
   Sparkman argues that a sentence is not “imposed” until it
reaches final disposition in the highest reviewing court. As of
the date of enactment, Sparkman’s initial sentence had been
vacated, he had been resentenced, and his case was pending
on appeal. Sparkman argues that the pending appeal means
that no sentence had been “imposed” as of the date of enact‐
ment.
6                                                             No. 17‐3318

    We rejected Sparkman’s reading of the statute in United
States v. Pierson, 925 F.3d 913, 927–28 (7th Cir. 2019), vacated on
other grounds, 140 S. Ct. 1291 (2020).1 Pierson’s case was pend‐
ing on appeal on the date of enactment, and he claimed that
his sentence had not been “imposed” because his case had not
reached final disposition. We disagreed. Focusing on the or‐
dinary legal usage of the word “imposed,” we held that a sen‐
tence is “imposed” when the district court sentences the de‐
fendant, “regardless of later appeals.” Id. at 927. We therefore
concluded that a sentence had been imposed in Pierson’s case,
notwithstanding his pending appeal. See also United States v.
Jackson, 940 F.3d 347 (7th Cir. 2019) (reaching the same con‐
clusion).
    Sparkman’s efforts to distinguish Pierson are unpersua‐
sive. He points out that Pierson dealt with a different provi‐
sion of the First Step Act—section 401, which amended sen‐
tences for certain drug offenses, rather than section 403, which
applies to firearms. But both sections use identical language
to address sentencing for pre‐enactment offenses. See First
Step Act §§ 401(c), 403(b). And “identical words used in dif‐
ferent parts of the same statute are generally presumed to
have the same meaning.” IBP, Inc. v. Alvarez, 546 U.S. 21, 34
(2005). Sparkman offers no reason to deviate from that pre‐
sumption or to part ways with the other circuits that have ap‐
plied the reasoning of Pierson to section 403. See, e.g., United
States v. Jordan, 952 F.3d 160, 172 (4th Cir. 2020); United States
v. Richardson, 948 F.3d 733, 748–50 (6th Cir. 2020). Precedent

    1  The Supreme Court granted certiorari in Pierson, vacated the judg‐
ment, and remanded the case based on an entirely separate ground. 140
S. Ct. 1291 (2020). The vacatur did not call into question Pierson’s analysis
of the First Step Act.
No. 17‐3318                                                  7

forecloses Sparkman’s argument that he is entitled to the First
Step Act’s more lenient penalty for his second firearm offense.
                             ***
   Because section 403 of the First Step Act does not apply to
Sparkman, we AFFIRM the district court’s judgment.